Citation Nr: 0802380	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  97-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral flat feet.

2. Entitlement to an increased rating for service-connected 
status post right orchiectomy, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied an increased rating for status post right orchiectomy.  
The RO issued a notice of the decision in February 1997, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
May 1997.  The RO provided a Statement of the Case (SOC) in 
May 1997.  In August 1997, the RO provided a Supplemental 
Statement of the Case (SSOC) and thereafter, in October 2004, 
the veteran timely filed a substantive appeal.  The RO 
provided additional SSOCs in December 2002, June 2004, 
January 2005, July 2005, April 2006, and August 2007.  

The Board notes that the veteran is currently receiving 
special monthly compensation for loss of use of a creative 
organ.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a)(1) (2007). 

The veteran did not request a hearing on this matter.

The issue of service connection for bilateral flat feet is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

Other Matters

In a February 1997 rating decision, the RO, in pertinent 
part, denied an increased rating for the veteran's service-
connected right ilioinguinal neuralgia, which was rated at 10 
percent from December 3, 1991.  In May 1997, the veteran 
timely filed a NOD.  In May 1997, the RO issued a SOC.  The 
veteran withdrew this claim in August 1997.  

In a May 2005 rating decision, the RO denied claims for 
service connection for headaches and a skin rash and denied a 
claim for increased rating of the veteran's service-connected 
fractured right upper arm secondary to loss of bone tissue.  
The veteran has not filed a NOD with respect to these issues.  
Therefore, these claims are not on appeal.

In April 2001, the veteran filed a claim for service 
connection for hypertension.  In a June 2002 rating decision, 
the RO, in pertinent part, denied service connection for 
hypertension.  In December 2002, the veteran filed a timely 
NOD.  In December 2002, the RO issued a SOC.  The veteran did 
not perfect his appeal.  In a July 2004 Form 21-4138, the 
veteran requested that he be evaluated for service-connected 
high blood pressure.  The RO construed this correspondence as 
an application to reopen a claim for service connection for 
hypertension.  In a May 2005 rating decision, the RO denied 
service connection for hypertension because the evidence 
submitted was not new and material.  In an October 2005 Form 
21-4138, the veteran indicated that he wished to file a new 
claim for hypertension.  In a February 2006 rating decision, 
the RO denied service connection for hypertension because the 
evidence submitted was not new and material.  In July 2006, 
the veteran filed a timely NOD.  The RO issued a SOC in 
January 2007.  However, the veteran did not perfect his 
appeal as to this issue.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
(Emphasis added.)  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2006); Roy v. Brown, 5 Vet. App. 554 (1993).

In a May 2002 rating decision, the RO denied service 
connection for memory loss.  The veteran filed a timely NOD 
in June 2002.  The RO issued a SOC in December 2002.  
However, the veteran did not perfect his appeal as to this 
issue.  In a February 2004 rating decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
rating it 30 percent from February 28, 2003.  In July 2004, 
the veteran filed a request to reopen his claim for service 
connection for memory loss.  In a May 2005 rating decision, 
the RO granted an increased rating for PTSD with memory loss, 
rating it 70 percent from July 15, 2004.  (Emphasis added.)  
The veteran has not filed a NOD with respect to the rating or 
effective date assigned.  Therefore, the PTSD with memory 
loss claim is not on appeal.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. Service connection is currently in effect for removal of 
the right testicle; the veteran's left testes is functional.

3.  The veteran's status post right orchiectomy is manifested 
by pain in the right scrotal and groin area confirmed by 
objective examination; which is analogous to a symptomatic 
surgical scar. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post right orchiectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, 
Diagnostic Code 7524 (2007).  

2.  The criteria for a separate 10 percent rating for a right 
orchiectomy scar, but no more than 10 percent, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115b, 
Diagnostic Code 7899-7804 (2007). 




                 REASONS AND BASES FOR FINDINGS AND 
CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and of the notice the RO failed to 
supply, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
disorder had worsened.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim, and also asked the veteran to provide VA with any 
other evidence or information in support of his claim.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19  Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
March 2004 letter.  However, the RO did supply notice of 
these elements in an April 2006 letter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ)  
decision on a claim for VA benefits.  In this case, the March 
2004 VCAA notification letter noted above was issued after 
the RO decision that is the subject of this appeal.  The 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  See also Simmons v. Nicholson, 487 
F.3d 892 (2007).

In this case, however, after issuing notice of the Dingess 
requirements, the RO readjudicated this claim, as 
demonstrated by the August 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Thus, any presumption of prejudice 
raised by the untimely notice of the Dingess requirements is 
rebutted.  Id.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran was afforded VA genitourinary examinations in 
June 1998, July 2005, and June 2007, which were thorough in 
nature and adequate for rating purposes.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal.   Accordingly, VA has no further duty to provide 
an examination or medical opinion.  38 C.F.R. §§ 3.326, 
3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The veteran's service-connected right testicle disability is 
rated under 38 C.F.R.  
§ 4.115b, Diagnostic Code 7524.  Under Diagnostic Code 7524, 
removal of one testis warrants a 0 percent (noncompensable) 
rating, while removal of both testes  warrants a 30 percent 
rating.  A note to that code provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  

The Board notes that in the August 1992 rating decision, the 
RO rated the veteran's service-connected right testicle 
disability under the prior version of the genitourinary 
rating schedule, which required a 10 percent rating for the 
loss of one testicle.  In the August 1997 SOC, the RO stated 
that the 10 percent evaluation was  protected and would not 
be reduced. 

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court recently held in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. November 19, 2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

In his October 1996 claim for increased rating, the veteran 
indicated that he worked at the post office and claimed that 
he had missed work due to his status post right orchiectomy.

During a VA genitourinary examination in June 1998, the 
veteran complained of constant pain in the right groin and 
scrotal pain.  At times, the pain radiated to the perineum.  
He rated the pain a 7/10.  However, the veteran stated that 
if he stood for a long time or picked up heavy items at work, 
the pain increased to 8-or 9/10.  He also experienced pain 
during intercourse.  Medications relieved the pain but caused 
him to fall asleep, which in turn caused him to miss work.  
He indicated that he had received multiple steroid injections 
without complete relief.  The veteran denied any swelling or 
any discomfort on the other testicle.  He also denied any 
voiding symptoms.  

Upon examination, the clinician noted that the skin of the 
scrotum was normal and that the left testicle was descended 
and normal.  There was no induration or palpable nodules.  
The right scrotal sac was empty and there was no palpable 
mass.  The scar was well-healed with no hyperesthesia or 
tenderness.  The pubic-divicle was normal, and the external 
ring was nontender.  The diagnosis included status post right 
orchiectomy for torsion and failure of accepting testicular 
prosthesis.

An October 2001 VA medical note indicates that the veteran 
complained of non-radiating right groin pain with flare ups.  
The groin was tender to the touch, but no bulging, rebound, 
or guarding was noted.  There was no testicular tenderness.  
The assessment indicated that the groin pain "likely has an 
inflammatory neuropathy."  The physician advised the veteran 
to continue the Motrin and prescribed Vicodin as needed.

In a December 2002 correspondence, the veteran indicated that 
he had been treated in the emergency room for bursitis, which 
he claimed was due to the testicular surgeries he had while 
in service.  He attached hospital discharge instructions, 
which included a diagnosis of left hip bursitis.

During a VA genitourinary examination in July 2005, the 
veteran complained of intrascrotal pain, especially during 
strenuous activities like digging holes.  He rated the pain 
4/10.  However, the veteran stated that if he engaged in 
activities that caused a banging of the scrotum, such as 
intercourse, the pain sometimes increased to 9/10.  He denied 
erectile dysfunction and any urinary complaints.  

Upon examination, the clinician noted that the left 
epididimus and left testicle were grossly normal.  There was 
no intrascrotal pain or testicular pain.  There was some 
tenderness above and underneath the surgical scar.  The scar 
was well-healed, non-adherent, and superficial.  There was no 
swelling.  The diagnosis was status post right orchiectomy 
with residual chronic pain.

During a VA genitourinary examination in June 2007, the 
veteran complained of constant right groin pain, which he 
rated 3/10.  It was noted that the pain radiated into the 
right scrotal area and flared up occasionally during 
intercourse and also after activities like walking and moving 
around.  When the pain flared dup, which was once every three 
months, it was sharp and incapacitating.  The pain was not 
relieved by medication.  The veteran denied any urinary 
problems.

Upon examination, the clinician noted a 8 centimeter scar 
with a lower 4 centimeter breadth of .5 centimeters just 
beneath the right inguinal ligament.  The scar started from 
the medial aspect of the inguinal canal and extended into the 
groin area.  The lower 4 centimeters of the scar showed mild 
elevation with no tissue loss and decreased pain and touch 
sensation.  The scar was superficial with no depression, 
adhesion, contracture, or tenderness.  There was no 
tenderness in the empty right scrotal sac area.  The left 
testis was a normal size and consistency.  The diagnosis was 
status post right orchiectomy for testicular atrophy.

b. Discussion

The evidence of record shows that the veteran's right 
testicle was removed while he was on active duty.  The 
veteran does not argue, and the medical evidence does not 
show, that his left testicle has been removed.  The veteran's 
genitourinary examinations showed the left testis to be 
present and unremarkable in terms of symptoms and there is no 
indication of loss of function.  Therefore, the criteria for 
the next higher rating of 30 percent under DC 7524 have not 
been met.  

The Board also notes that the veteran has complained of pain 
in the right scrotal and groin area.  A July 2005 VA 
examination showed some tenderness above and underneath the 
surgical (right orchiectomy) scar.  While a subsequent 
examination specifically found that the scar itself was not 
tender, the medical evidence is at least in equipoise as to 
whether there is pain and tenderness secondary to the 
veteran's right orchiectomy confirmed by objective 
examination.  The Board finds that, under such circumstances 
and with application of the doctrine of reasonable doubt (see 
38 C.F.R. § 5107(b)), the veteran's pain and tenderness in 
the right scrotal and groin area warrants a separate 10 
percent rating by rating these symptoms by analogy to a 
tender surgical scar.  See 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7804.  As there are no other complications or 
functional limitation apparent, and given the size and nature 
of the surgical scar that have been reported upon 
examination, a rating in excess of 10 percent is not 
warranted.   

For the reasons stated above, the Board finds that a 
schedular rating in excess of 10 percent for status post 
right orchiectomy is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to this aspect of the claim.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant").  However, as 
not above, a separate 10 percent rating for right scrotal and 
groin pain by rating these symptoms by analogy to a tender 
surgical scar, but no more than 10 percent, is warranted.

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  As 
noted above, the veteran has indicated that he has missed 
work due to his status post right orchiectomy.
However, he has presented no supportive evidence of marked 
interference with employment.  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  There has been no showing by 
the veteran that his service-connected status post right 
orchiectomy, to include a surgical scar, has necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a marked interference with 
employment or other such factors that render impractical the 
application of the standard rating criteria.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his back disability pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  
ORDER

A rating in excess of 10 percent for service-connected status 
post right orchiectomy is denied.

A separate 10 percent rating, but no more than 10 percent, 
for a right orchiectomy scar is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought.  

After review of the May 2001 and March 2004 notification 
letters, the Board finds that the veteran has not been 
provided with a VCAA letter that satisfies the requirements 
regarding notification as outlined above.  As this claim to 
reopen was received on March 22, 2001, the revised regulation 
is not applicable.  Specifically, the veteran should be 
provided definitions of "new" and "material" that track the 
language of 38 C.F.R. § 3.156(a) effective for claims filed 
prior to August 29, 2001, which is a more favorable standard.  
It is pertinent to note that, under the less stringent 
criteria, the court has held that new and material evidence 
can be evidence which provides a more complete picture of the 
circumstances.  Hodge v. West, 155 F.3d 1356 (1998).  See 
also Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) 
(recognizing that the 2001 amendment to § 3.156(a), which 
made the "new and material evidence" standard more stringent, 
applies to "any claim for benefits received by VA on or after 
August 29, 2001").  Accordingly, in order to satisfy the 
notification requirements of Kent, the notification letter 
must affirmatively inform the appellant of the evidence not 
previously of record that is required to reopen his claim for 
service connection for bilateral flat feet.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and ensure 
compliance with all notice and assistance requirements 
set forth in the VCAA by issuing the veteran an 
additional notification letter. 

The notification letter should inform the veteran that 
in order to reopen his claim he must submit new and 
material evidence; the veteran should also be provided 
with the definition of new and material evidence under 
38 C.F.R. 
§ 3.156(a) effective for claims filed prior to August 
29, 2001.  To ensure compliance with the Court's holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), this 
notification letter should contain an affirmative 
statement that new and material evidence would include 
evidence that the veteran developed bilateral flat feet 
during service or that this condition was related to 
service.  

2. After completion of any other development indicated 
by the record, with consideration of all evidence added 
to the record subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim for service connection 
for bilateral flat feet.  If the claim remains denied, 
the AMC/RO should issue an appropriate SSOC and provide 
the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


